Citation Nr: 0319732	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee




THE ISSUE

Entitlement to service connection for a sleeping disorder.




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2001 RO decision which denied service 
connection for a sleeping disorder.  

The Board notes that some statements from the veteran suggest 
he may wish to claim service connection for post-traumatic 
stress disorder (PTSD), although he does not clearly 
articulate this.  If the veteran wishes to claim service 
connection for PTSD, he should contact the RO.


FINDING OF FACT

The veteran does not have a currently diagnosed sleeping 
disorder.


CONCLUSION OF LAW

A sleeping disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1968 
to February 1970, including service in Vietnam for one year.  
His service medical records are negative for any complaint of 
or indication of a sleeping disorder.  In February 1970, at 
the time of his separation from service, he indicated on a 
medical history report that he did not experience frequent 
trouble sleeping.

In January 2000, the veteran submitted his claim for service 
connection but did not specify the disability.  In April 
2000, in response to an RO inquiry, he indicated he was 
claiming service connection for a sleeping disorder.

In statements dated in April and September 2000, the veteran 
asserted that he had dreams while he was in Vietnam which 
kept him from sleeping.  He reported that these dreams had 
continued to the present.  He said that they interfered with 
his ability to work and sleep.  He further stated that he saw 
people killed in Vietnam, and was afraid that he would be 
killed.  He said that he was still bothered by this.

Also in September 2000, the veteran's wife submitted a 
statement in which she indicated that she had been married to 
the veteran for over 32 years.  She stated that he had 
experienced trouble sleeping since his return from Vietnam.  
She reported that she had awoken at times to find the veteran 
choking her, and had had to sleep on the couch on occasion.  
She said that he dreamed of Vietnam almost every night.

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for service connection for a sleeping disorder.  Service 
medical records have been obtained and the veteran has not 
identified any post-service relevant medical records.  A VA 
examination is not warranted under the circumstances of the 
case.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran's service medical records are negative for any 
indication of a sleeping disorder, and he indicated that he 
did not experience frequent trouble sleeping at the time of 
his separation from service.  There are no post-service 
medical records which show a sleeping disorder, and there is 
no current diagnosis of a sleep disorder of record.  The only 
evidence regarding the veteran's asserted sleeping disorder 
are statements submitted by the veteran and his wife.  
However, the veteran and his wife are laymen, and as such 
have no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  One requirement for service connection is that 
the current existence of the claimed condition be shown by 
competent medical evidence.  Degmetich v. Brown, 104 F3d 1328 
(1997).  As there is no competent medical evidence which 
establishes that the veteran has a current sleeping disorder, 
service connection may not be granted.  

There is no medical evidence of a diagnosed sleeping disorder 
during or after service.  The Board finds that a VA 
examination with opinion is not warranted in this case, as 
there is no competent medical evidence which would indicate 
that any current sleeping disorder suffered by the veteran is 
the result of any event, injury, or disease occurring in 
service.  There are no proven predicate facts upon which a 
doctor could make a competent medical opinion on any 
relationship between a current sleeping disorder and service.  
See 38 C.F.R. § 3.159(c)(4).

The preponderance of the evidence is against the claim for 
service connection for a sleeping disorder.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a sleeping disorder is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

